Argued October 13, 1924.
John J. Ward was employed by the Atlantic Refining Company at Philadelphia as a water tender. After he had finished his day's work he left the premises of his employer at a place called Meadow Pump Gate. As he passed along Passyunk Avenue he was struck by an automobile and died from the injury a few days afterwards. When the workmen came to work in the morning they got cards and when they left in the evening the cards were punched showing the number of hours they had worked. These cards were deposited by the employees in certain boxes at the gates provided for their reception. *Page 436 
At the place where the decedent left the premises there was no box. He had his own card and several cards of other employees, which had been given to him to deposit. Ward's home was on the east side of the Schuylkill River and in traveling toward it he would pass the path running to the Ballast Wharf gate where there was a box in which his time slip could be deposited and further on there was another gate where there was another box. There is no doubt that Ward had the intention of depositing his own card and those entrusted to him by several of his fellow employees at one of these gates. The case hinges upon the fact whether he was actually engaged in the furtherance of the business or affairs of his employer at the time he was injured. The compensation board found that he was and we are not disposed to disturb that finding. There were 3,500 employees at this plant and it is admitted that the general system of the company was to have the employees deposit these cards. It would seem, therefore, that something remained to be done at the time Ward was going along the street before the relation between him and his employees terminated for the day. It was his duty to deposit the card and thus afford his employer a convenient method of determining how long he had worked. It was no answer to this to show that if he failed to deposit the card he could go to his foreman the next day and get a certificate or order which would entitle him to his wages. The company contends that the deposit of the cards was entirely for the benefit of the employees, but as was said by the chairman of the board, "it is idle to say that any system installed in securing accuracy in making up payrolls was entirely for the convenience of the employee; both employer and employee were interested." Moreover, one of the defendant's witnesses stated that the depositing of the card was for the convenience of the time department of the defendant company. The means provided for payment of the wages on failure to deposit a time card evidently applied only to *Page 437 
isolated cases and was not designed generally to dispense with compliance with the system.
The decedent was not on the property of the defendant at the time when he was injured, but as has been said in a number of cases, the test is whether he was in the course of his employment, not whether he was on the premises of the master: Rodman v. Smedley, 276 Pa. 296, and cases there cited. We concluded that there was evidence to support the finding.
The judgment is affirmed.